UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6573


DAVID A. HOSKINS,

                Plaintiff - Appellant,

          v.

UNITED STATES CONGRESS; UNITED STATES OF AMERICA;        UNITED
STATES SUPREME COURT; STATE OF NORTH CAROLINA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-ct-03186-BO)


Submitted:   June 21, 2012                  Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David A. Hoskins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David A. Hoskins appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint as frivolous

under 28 U.S.C. § 1915A(b) (2006).          We have reviewed the record

and find that this appeal is frivolous.          Accordingly, we dismiss

the   appeal   for   the   reasons    stated   by     the   district    court.

Hoskins v. United States Cong., No. 5:11-ct-03186-BO (E.D.N.C.

Mar. 22, 2012).      We further deny Hoskins’ motion for transcript

at government expense.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court     and   argument    would   not     aid   the

decisional process.



                                                                     DISMISSED




                                      2